Tbe following opinion was filed December 15, 1911:
Marshall, J.
(dissenting). I am not satisfied tbe basic ground for recovery found by this court is legitimate. I must now and then raise my voice against what seems to me a judicial refinement of logic, changing tbe law of negligence as regards who are fellow-servants. That law existed when tbe state was admitted into tbe Union and is a part of tbe written law, — more dignified than any mere legislative enactment, because of having been made one of tbe fundamentals by sec. 13, art. NIV, of tbe constitution. If, as so established, it is not appropriate to present conditions, tbe power to change it is in tbe legislature, not only because not taken away by tbe constitution, but because expressly therein reserved. .The court has no more right to vary it in any particular than to legislate in respect to any other matter.
As I bad occasion to say on another occasion (Borgnis v. Falk Co., ante, p. 327, 133 N. W. 209), tbe legislature has bad ample power to deal with tbe subject of defenses in tbe law of negligence for more than sixty years, and till very recently did not attempt it at all. Tbe law as it came to us, as I understand it, is stated at length in my opinion in Bankel v. Buckstaff-Edwards Co. 138 Wis. 442, 120 N. W. 269, and again in Halwas v. American G. Co. 141 Wis. 127, 123 N. W. 789. There I was compelled to dissent and speak inde*541pendently. The law as stated in my opinion is according to common-law principles in the beginning. It was many times applied by the court before those cases were decided and has been since, notably in Knudsen v. La Crosse S. Co. 145 Wis. 394, 130 N. W. 519, and Strehlau v. John Schroeder L. Co. 142 Wis. 215, 125 N. W. 429. If it should be changed, and I would not suggest to the contrary, then that should be done by the legislature and not by any judicial extension or straining of the safe-place rule, or by dividing entire undertakings into different departments or tasks.
Here, it seems to me, the person injured and the one who piled the brick and all concerned in the matter, were members of a crew having to do, generally or particularly, with operating the cupola. Plaintiff’s working place was perfectly safe till made unsafe by his fellow-servant by the manner in which the bricks were piled up. In such cases, by a long line of decisions, particularly in the cases above cited, also Meilke v. C. & N. W. R. Co. 103 Wis. 1, 79 N. W. 22, and Pern v. Wussow, 144 Wis. 489, 129 N. W. 622, the actors are all fellow-servants. If the result is too harsh, and I am inclined to think it is, as I have several times in legal opinions said both for the court and independently, the legislature should wake up to the matter fully, and ought to have done so long ago. True, it made a good though tardy beginning, but the more firmly courts vindicate the law as given to them the more quickly and efficiently will the lawmaking power remedy any defect in it which time and changed conditions have developed or made significant.
I must dissent from the result declared, further, because the amount recovered is too large as fixed by the jury, and error was committed in the way it wa£ then dealt with, because it was not cut low enough, and because it is obvious the trial court in making the reduction did not follow the established rule requiring the reduction to be to an amount as low as any intelligent jury properly instructed could reasonably *542be expected to place it. Baxter v. C. & N. W. R. Co. 104 Wis. 307, 80 N. W. 644; Heimlich v. Tabor, 123 Wis. 565, 102 N. W. 10.
I note, in tbe opinion of tbe court, it is observed tbe trial judge and tbe jury exercised tbeir judgment in fixing tbe amount, therefore, since it is not manifest tbe latter placed it too bigb, sucb judgment should not be disturbed. In that I am gratified to observe tbe court recognizes tbe right and duty of tbe circuit court under sec. 2878, Stats. (1898), to deal with a verdict as in this case because of tbe amount being clearly too much, though tbe verdict be not characterized by passion or prejudice. But I think tbe court, for tbe time, failed to give effect to tbe rule to be observed in sucb cases to obviate tbe danger of prejudicially invading tbe right of trial by jury. That rule is very firmly established. Perhaps this, court was first in tbe field in respect to discovering a safe logical way of justly terminating litigation where erroneously closed, tbe error being only in an excessive assessment of damages. That it is a very valuable rule, both to private and public rights, and its application at tbe circuit is to be encouraged, so far as practicable, to speedily close controversies, has been many times said. But difficulty lies often in failure in respect to tbe standard to be followed, to wit: tbe lowest amount an unprejudiced jury properly instructed could be reasonably expected to place it; or failure to appreciate tbe dignity of tbe constitutional right of jury trial, and perhaps in lapses, here sometimes by use of language not requisite to keep in clear light tbe correct rule.
Thus in Hanson v. Johnson, 141 Wis. 550, 557, 124 N. W. 506, tbe court was moved to say, for a reason for not disturbing tbe decision of tbe trial court in reducing a jury assessment of damages, that “tbe circuit judge . . . has actually passed on tbe question and reduced tbe verdict to sucb an amount as in bis judgment is proper.” Tbe same idea is carried into tbe opinion here.
*543It must be admitted that, to take the- judgment of the circuit court, or that of this court as regards the amount of compensation which a plaintiff should have in any case, and make that compulsorily control, is supplanting the judicial judgment for that of a jury, contrary to the constitution. The court, most emphatically, so declared in Heimlich v. Tabor, supra. There it was remarked, in effect.: Doubtless unless the trial judge, — in scaling down a verdict and permitting one party to a suit to accept the situation thus created and end the controversy whether his adversary is willing or not, — determines the proper amount from the standpoint of as small a sum as an unprejudiced jury properly instructed would probably give, the language of jurists and text-writers, — forcibly as they condemn such practice — would seem to be unanswerable. Thus, it will be seen, the judgment of the trial court or of this court in such a case as this as to the proper amount of damages, generally speaking, is not a legitimate basis for a compulsory judgment; but after a jury has once dealt with the matter and awarded too large a sum, either through passion or prejudice or manifest error of judgment, the opinion of the trial or of this court in a proper case, as to the lowest amount a jury, properly instructed, would assess the damages, is a legitimate basis for such a judgment.
Row it seems clear to me, the learned trial court did not follow the rule stated and the judgment of this court fails to legitimately acquit of error in that regard, but rather seems to emphasize it, though I must confess there was, doubtless, no thought of doing so. Erobably the general idea is that the court below did not, manifestly, fail to observe the right rule, though I must say, in this connection, I fear a different idea may be read out of the court’s opinion.
The plaintiff was some forty-seven years of age. Surely he was very badly injured and, as the jury had a right to find, will be permanently incapacitated for ordinary labor, and liable to need an attendant of some sort more or less. In the *544very prime of his life the limit of his earning capacity was about $500 per year. That would naturally have grown less after entry into the period of old age. Assuming in his favor his full expectancy and absence of disability complained of, it would not be more than $200 per year in the old-age period, or perhaps an average of $350 per year for the whole life. From the average of four tables of mortality at hand, his period of expectancy at the time of the recovery was twenty-two years. He was awarded $11,000. Yearly interest thereon would greatly exceed his average earning power, leaving at the end the full $11,000 and a considerable accumulation. The $11,000 would purchase an annuity for him of about $700 per year, or twice his average earning power.
The foregoing, it seems, significantly demonstrates that the trial court did not cut the verdict down as low as a fair jury, properly circumstanced, might probably place it. True, the unfortunate plaintiff was entitled to a reasonable amount to compensate for elements of loss not susceptible of determination by any standard but that of sound human judgment; but such judgment should be based on the thought that human suffering cannot really have any money equivalent which is really full without operating as a penalty so onerous upon the wrongdoer whose very wrong, without real moral turpitude, makes the two mutual victims in misfortune, as to be impracticable of enforcement in the social state where men must move about and'do business and be subject, necessarily, to their own frailties and those of others. That is recognized in every special system for remedying losses from personal injuries. What, in addition to computable loss, is reasonable under all the circumstances, for past and future pain and those other elements as to which there is no basis for calculation? That is the question. Not what, in the broad sense, will be a full money equivalent for such elements. • It seems that the former is the logic of the principle of compensation in such cases, entrenched in the law, and that it should be *545made more and more significant as tbe necessity tberefor bas become more apparent. Tbis court bas said in a case like tbis:
“Although tbe defendant may have committed a fault, it is not, for that reason, an outlaw. . . . Society ... is interested to preserve it against spoliation, by applying to plaintiff’s recovery a proper limit of compensation. . . . Doubtless, tbe underlying idea of tbe law of damages is indemnity. Rut . . . absolute indemnity is impossible. Tbe law bas no standard by which it can measure indemnity for such injuries in money. Tbe most it aims to do in that regard is to give some just compensation for tbe damages suffered, which in many, if not in most, cases must fall short of complete indemnity. Tbe just rule to be given to tbe jury is, such sum as will fairly compensate for tbe damages suffered — reasonable in amount, and not excessive.” Guinard v. Knapp-Stout & Co. Co. 95 Wis. 482, 490, 70 N. W. 671.
I can do no better than to quote that language, uttered many years ago and many times referred to. Note tbe words “such sum as will fairly compensate,” not fully do so. Note tbe idea, that a full money equivalent is impossible, and any effort to attain it must not only be unsuccessful but unjust. Tbe difference between tbe practicable, — reasonable,—and tbe full equivalent in dollars, is one of tbe losses for which there is no remedy.
Applying tbe logic of tbe foregoing to tbis case, I think that a fully informed jury might probably limit tbe recovery in favor of tbe unfortunate respondent to tbe full earning value of bis life on tbe basis of tbe wages be was getting at tbe time of tbe injury and no limitation of bis expectancy of years below tbe average. That would be about $8,000.